

Exhibit 10.8






    
Fair Isaac Corporation
2012 Long-Term Incentive Plan
Employee Restricted Stock Unit Award Agreement (International)


Terms and Conditions* 


1.
Grant of Restricted Stock Units. The Company hereby grants to you, subject to
the terms and conditions in this Employee Restricted Stock Unit Award Agreement,
including any country-specific terms for Participants outside the United States
set forth in Addendum A (collectively, the “Agreement”) and subject to the terms
and conditions of the Plan, an Award of the number of Stock Units (the “Units”)
specified on the cover page of this Agreement. Each Unit represents the right to
receive one Share and will be credited to an account in your name maintained by
the Company or its agent. This account shall be unfunded and maintained for
book-keeping purposes only, with the Units simply representing an unfunded and
unsecured obligation of the Company.



2.
Restrictions on Units. Neither this Award nor the Units subject to this Award
may be sold, assigned, transferred, exchanged or encumbered other than by a
transfer upon your death in accordance with your will, by the applicable laws of
descent and distribution or pursuant to a beneficiary designation submitted in
accordance with Section 6(d) of the Plan (to the extent such designation is
valid under applicable law). Any attempted transfer in violation of this Section
2 shall be of no effect and may result in the forfeiture of all Units. The Units
and your right to receive Shares in settlement of the Units under this Agreement
shall be subject to forfeiture as provided in Section 4 of this Agreement until
satisfaction of the vesting conditions set forth in Section 3 of this Agreement.



3.
Vesting of Units.



(a)Scheduled Vesting. If you remain an Employee continuously from the Grant Date
specified on the cover page of this Agreement, then the Units will vest in the
numbers and on the dates specified in the vesting schedule on the cover page of
this Agreement.


(b)Accelerated Vesting. Vesting of the Units will be accelerated if your Service
to the Company or any Affiliate terminates because of your death or Disability,
as provided in Section 6(e)(2) of the Plan. Vesting will also be accelerated
under the circumstances described in Section 13(d) of the Plan and may be
accelerated by action of the Committee in accordance with Sections 3(b)(2),
13(b)(3) and 13(c) of the Plan. Vesting may also be accelerated upon the
occurrence of events and in accordance with the terms and conditions specified
in any other written agreement you have with the Company.


4.
Service Requirement. Except as otherwise provided in accordance with Section
3(b) of this Agreement, if you cease to be an Employee prior to the vesting
date(s) specified on the cover page of this Agreement, you will forfeit all
unvested Units.



5.
Leave of Absence. Your Service as an Employee will be deemed continuing while
you are on a leave of absence approved by the Company in writing or guaranteed
by applicable law or other written agreement you have entered into with the
Company (an “Approved Leave”). If you do not resume providing Service as an
Employee following your Approved Leave, your Service will be deemed to have
terminated upon the expiration of the Approved Leave.



                                                     


*
To the extent any capitalized term used in this Agreement is not defined, it has
the meaning assigned to it in the Plan as the Plan currently exists or as it is
amended in the future.





1

--------------------------------------------------------------------------------



Exhibit 10.8






6.
Settlement of Units. After any Units vest pursuant to Section 3 of this
Agreement, the Company shall, as soon as practicable (but in any event within
the period specified in Treas. Reg. § 1.409A-1(b)(4) to qualify for a short-term
deferral exception to Section 409A of the Code), cause to be issued and
delivered to you, or to your validly designated beneficiary or estate in the
event of your death, one Share in payment and settlement of each vested Unit
(the date of such issuance being the “Settlement Date”). Delivery of the Shares
shall be effected by the electronic delivery of the Shares to a brokerage
account maintained for you at E*TRADE or another broker designated by the
Company, or by another method provided by the Company, and shall be subject to
the withholding provisions of Section 7 of this Agreement and the compliance
provisions of Section 15 of this Agreement.



7.
Tax Consequences and Withholding. You acknowledge that, regardless of any action
taken by the Company or, if different, the Affiliate employing you (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you (the “Tax-Related
Items”) is and remains your responsibility and may exceed the amount actually
withheld by the Company or the Employer. You further acknowledge that the
Company and the Employer (a) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
Award, including, but not limited to, the grant, vesting or settlement of the
Units, the subsequent sale of Shares acquired pursuant to such settlement and
the receipt of any dividends, and (b) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Award to
reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Further, if you are subject to Tax-Related Items in more
than one jurisdiction, you acknowledge that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, you agree
to make arrangements acceptable to the Company and/or the Employer to satisfy
all Tax-Related Items. In this regard, you authorize the Company to satisfy any
applicable withholding obligation for the Tax-Related Items through an automatic
Share withholding procedure (the “Share Withholding Method”). Under the Share
Withholding Method, the Company or its agent will withhold, at the Settlement
Date, a portion of the Shares with a Fair Market Value (measured as of the
Settlement Date) sufficient to cover the Tax-Related Items; provided, however,
that the number of any Shares so withheld shall not exceed the number necessary
to satisfy the Company’s withholding obligation using the applicable minimum
statutory withholding rate or such other rate as may be permitted under the Plan
up to the maximum rate applicable in your jurisdiction. You will be deemed to
have been issued the full number of Shares subject to the vested Units,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.
To the extent that the Fair Market Value of the Shares withheld is not
sufficient to cover the withholding obligation for the Tax-Related Items, or the
Company determines that it is not feasible or desirable to use for Share
Withholding Method, you authorize the Company and/or the Employer to collect the
Tax-Related Items through one of the following alternative methods:


(a)    the use of the proceeds from a next-day sale of the Shares issued to you,
provided that (i) such sale is permissible under the Company’s trading policies
governing its securities, (ii) you make an irrevocable commitment, on or before
the Settlement Date, to effect such sale of the Shares, and (iii) the
transaction is not otherwise deemed to constitute a prohibited loan under
Section 402 of the Sarbanes-Oxley Act of 2002;


(b)    delivery of your authorization to E*TRADE (or another broker designated
by the Company) to transfer to the Company from your account at such broker the
amount of such Tax-Related Items;


(c)    withholding from your wages or other cash compensation paid to you by the
Company or any Affiliate; and/or




2

--------------------------------------------------------------------------------



Exhibit 10.8




(d)    any other method approved by the Company and permitted under applicable
law.


In the event of any over-withholding, you will have no entitlement to the
over-withheld amount in Shares and such amounts will be refunded to you in cash
in accordance with applicable law.


The Company may refuse to issue or deliver the Shares or the proceeds of the
sale of Shares, if you fail to comply with your obligations in connection with
the Tax-Related Items.


8.
Nature of Grant. In accepting the grant of this Award, you acknowledge,
understand and agree as follows:



(a)    The Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan.


(b)    The grant of this Award is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of awards, or
benefits in lieu of awards, even if awards have been granted in the past.


(c)    All decisions with respect to future grants of awards, if any, will be at
the sole discretion of the Committee.


(d)    You are voluntarily participating in the Plan.


(e)    This Award and any Shares subject to the Units, and the income and value
of same, are extraordinary items that do not constitute compensation of any kind
for services of any kind rendered to the Company or any Affiliate (including, as
applicable, your employer) and which are outside the scope of your employment
contract, if any.


(f)    This Award and any Shares subject to the Units, and the income and value
of same, are not to be considered part of your normal or expected compensation
or salary for any purpose, including, but not limited to, calculating any
severance, resignation, termination, payment in lieu of notice, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments.


(g)    This Award and any Shares subject to the Units, and the income and value
of same, are not intended to replace any pension rights or compensation.


(h)    Unless otherwise agreed with the Company, this Award and the Shares
subject to the Units, and the income and value of same, are not granted as
consideration for, or in connection with, services you may provide as a member
of the board of directors or as a legal representative of an Affiliate.


(i)    In the event that the Employer is not the Company, the grant of this
Award will not be interpreted to form an employment contract or relationship
with the Company and, furthermore, the grant of this Award will not be
interpreted to form or amend an employment contract with any Affiliate
(including the Employer).


(j)    This Award and Agreement do not give you a right to continued Service
with the Company or any Affiliate (including the Employer), and the Employer may
terminate your Service at any time subject to local law and the terms of any
employment agreement, if any, and otherwise deal with you without regard to the
effect it may have upon you under this Agreement.


(k)    The future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty.


(l)    No claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the termination of your Service (for any
reason whatsoever, whether or not later found to be invalid or


3

--------------------------------------------------------------------------------



Exhibit 10.8




in breach of employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any).


(m)    Neither the Company, the Employer nor any other Affiliate shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States (“U.S.”) Dollar that may affect the value of the Award, or any
amounts due to you pursuant to the settlement of the Units or the subsequent
sale of any Shares acquired upon settlement.


9.
Data Privacy.



You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Award materials (“Data”) by and among, as
applicable, the Employer, the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.


You understand that the Employer, the Company and its Affiliates, as applicable,
may hold certain personal information about you, including, but not limited to,
your name, home address, telephone number and e-mail address, date of birth,
social insurance number, passport or other identification number, salary,
nationality, job title, any equity or directorships held in the Company and its
Affiliates, details of all Units or any other entitlement to equity awarded,
canceled, exercised, vested, unvested or outstanding in your favor, for the
exclusive purpose of implementing, administering and managing the Plan.


You understand that Data will be transferred to third party service providers
that are assisting the Company with the implementation, administration and
management of the Plan, including E*TRADE (including E*TRADE Securities LLC and
its affiliated companies), or such other stock plan service provider as may be
selected by the Company in the future. You understand that the recipients of
Data may be located in your country or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than your country. You understand that you may request a list with
the names and addresses of any potential recipients of Data by contacting your
local human resources representative. You authorize the Company, E*TRADE and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that you may, at any time, view Data, request information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. Further, you understand that you are
providing the consents herein on a purely voluntary basis. If you do not
consent, or if you later seek to revoke your consent, your status with the
Employer will not be affected; the only consequence of refusing or withdrawing
your consent is that the Company would not be able to grant the Award or other
equity awards to you or administer or maintain such awards. Therefore, you
understand that refusing or withdrawing your consent may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative.


10.
No Shareholder Rights Before Settlement. The Units subject to this Award do not
entitle you to any rights of a shareholder of the Company. You will not have any
of the rights of a shareholder of the Company in connection with the grant of
Units subject to this Award unless and until Shares are issued to you upon
settlement of the Units as provided in Section 6 of this Agreement.

11.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You understand and agree that you should consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.



4

--------------------------------------------------------------------------------



Exhibit 10.8




12.
Governing Plan Document. This Agreement and the Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.



13.
Choice of Law and Venue. This Award and Agreement will be interpreted and
construed in accordance with and governed by the laws of the State of Minnesota,
and all Participants agree to the exclusive venue and jurisdiction of the State
and Federal Courts located in Hennepin County, Minnesota and waive any objection
based on lack of jurisdiction or inconvenient forum. Any action relating to or
arising out of this Plan must be commenced within one year after the cause of
action accrued. This provision will not apply to Participants who relocate and
primarily reside and work in California.



14.
Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.



15.
Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an exemption from any registration, qualification or
other legal requirement applicable to the Shares, the Company shall not be
required to deliver any Shares issuable upon settlement of the Units prior to
the completion of any registration or qualification of the shares under U.S.
federal, state or foreign securities or exchange control law or under rulings or
regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any
other governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. You understand that the Company is
under no obligation to register or qualify the Shares with the SEC or any state
or foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares. Further, you
agree that the Company shall have unilateral authority to amend the Agreement
without your consent to the extent necessary to comply with securities or other
laws applicable to the issuance of the Shares.



16.
Section 409A of the Code. The Units as provided in this Agreement and any
issuance of Shares or payment pursuant to this Agreement are intended to be
exempt from Section 409A of the Code under the short-term deferral exception
specified in Treas. Reg. §1.409A-l(b)(4).



17.
Compensation Recovery Policy. To the extent that any compensation paid or
payable pursuant to this Agreement is considered “incentive-based compensation”
within the meaning and subject to the requirements of Section 10D of the
Exchange Act, such compensation shall be subject to potential forfeiture or
recovery by the Company in accordance with any compensation recovery policy
adopted by the Board or any committee thereof in response to the requirements of
Section 10D of the Exchange Act and any implementing rules and regulations
thereunder adopted by the SEC or any national securities exchange on which the
Stock is then listed. This Agreement may be unilaterally amended by the Company
to comply with any such compensation recovery policy. 



18.
Insider Trading/Market Abuse Restrictions. Depending on your country, you may be
subject to insider trading restrictions and/or market abuse laws which may
affect your ability to acquire or sell Shares or rights to Shares (e.g., Units)
during such times as you are considered to have "inside information" regarding
the Company (as defined by the laws in your country). Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under the Company’s insider trading policy as set forth in
the “Statement of Company Policy as to Trades in the Company’s Securities By
Company Personnel and Confidential Information.” You are responsible for
ensuring compliance with any applicable restrictions.



19.
Country-Specific Terms. The Award shall be subject to the Country-Specific Terms
attached hereto as Addendum A. Moreover, if you relocate to one of the countries
included in Addendum A, the country specific terms will apply to you, to the
extent the Company determines that the application of such terms is necessary or
advisable for legal or administrative reasons. Addendum A constitutes part of
this Agreement.





5

--------------------------------------------------------------------------------



Exhibit 10.8




20.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on your participation in the Plan, on the Award and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.



21.
Language. If you have received this Agreement or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.



22.
Electronic Delivery and Participation. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.



23.
Waiver. You acknowledge that a waiver by the Company of breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by you or any other
Participant.



24.
Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.



By accepting this Award in the manner prescribed by the Company, you agree to
all the terms and conditions described in this Agreement and in the Plan.










6